NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

JEROME RICHARDSON,                 )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D18-4811
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed July 3, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Sarasota County; Stephen M. Walker,
Judge.

Jerome Richardson, pro se.


PER CURIAM.

              Affirmed. See Brooks v. State, 969 So. 2d 238 (Fla. 2007); Hughes v.

State, 22 So. 3d 132 (Fla. 2d DCA 2009); Waiter v. State, 965 So. 2d 861 (Fla. 2d DCA

2007); Carpenter v. State, 884 So. 2d 385 (Fla. 2d DCA 2004); Vidak v. State, 793 So.

2d 27 (Fla. 2d DCA 2001); Haynes v. State, 106 So. 3d 481 (Fla. 5th DCA 2013); Allen

v. State, 976 So. 2d 1189 (Fla. 5th DCA 2008); Williams v. State, 907 So. 2d 1224 (Fla.

5th DCA 2005); Paul v. State, 830 So. 2d 953 (Fla. 5th DCA 2002).



KHOUZAM, C.J., and SLEET and BADALAMENTI, JJ., Concur.